NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest an alumina sintered body which comprises;
an inner layer in which alumina crystal grains contained have an average aspect ratio of 1.0 to 2.0; and
an outer layer which covers at least a part of the inner layer from outside and in which alumina crystal grains contained have an average aspect ratio of more than 2.0,
wherein the outer layer has a thickness of 1 to 100 pm,
a coverage (%) of the outer layer based on the inner layer in the alumina sintered body defined by the area fraction of the alumina crystal grains in the outer layer on the surface of the alumina sintered body is 25% or more,
only the outer layer comprises at least one element selected from group consisting of calcium, strontium, and barium,
the alumina sintered body is free from silicon except unavoidable impurities, and
the average aspect ratio of the alumina crystal grains contained in the outer layer is 1.5 times or more the average aspect ratio of the alumina crystal grains contained in the inner layer.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731